Citation Nr: 0919229	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to an acquired psychiatric disorder, to include 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1971.  He served on active duty for training (ACDUTRA) from 
July 1965 to October 1965.  He served on inactive duty for 
training (INACDUTRA) before his ACDUTRA service.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed to include PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's alcoholism is in complete remission.


CONCLUSION OF LAW

Alcohol dependence was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. 
§§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The Veteran contends that he began drinking abusively in the 
Navy as a way of dealing with his conflict of conscience for 
serving in the military, as well as self-medication for 
insomnia caused by memories of horrific situations he 
encountered during service.  The Veteran claims further that 
following his discharge from the military and upon his return 
to the United States, he was unable to sleep without large 
quantities of alcohol.  He claims that his abusive drinking 
continued until 1989, when he went through approximately one 
year of an intensive rehabilitation and outpatient treatment 
program at the Al-care Alcohol and Substance Abuse treatment 
facility and that since then, he has continued in recovery 
with the help of Alcoholics Anonymous.  See May 2003 claim 
and May 2003 PTSD Questionnaire.  However, the Veteran argues 
that because alcoholism cannot be cured, but only arrested, 
he is entitled to service connection for the condition in the 
event that he requires further treatment in the future.  The 
Board notes that there is no evidence of record of the 
Veteran being treated for alcohol dependence at the Al-care 
treatment facility.  

Service medical records are negative for any evidence of 
complaints, treatment or diagnosis of alcohol dependence.

The post-service evidence of record does not show that the 
Veteran currently suffers from alcoholism.  Instead, all of 
the post-service evidence shows that the Veteran suffered 
from and was treated for alcohol dependence many years after 
his discharge from the military and that his condition has 
been in remission since approximately 1989.  See undated 
statement and treatment records from V.T. of the Albany Vet 
Center; January 2002 through March 2004 treatment records, 
April 2006 and July 2006 statements from Z.M., MD; treatment 
records from L.D., MD dated from October 1996 to October 
2002; treatment records from H.M., MD dated from June 2001 to 
November 2001; and October 2000 treatment records from H.D., 
MD.  
The Board notes that in his April 2006 statement, Z.M., MD 
indicated that he had been treating the Veteran since June 
2002 and that the Veteran's diagnoses were major depression, 
PTSD and alcoholism.  However, the Board notes that this 
statement contradicts a July 2006 statement from Z.M., MD 
wherein he states that the Veteran entered Al-care Intensive 
Outpatient Treatment in January 1989 for a period of six 
months for alcohol dependence, and that the Veteran had 
remained abstinent up until that time and was attending 
alcoholics anonymous meetings.  In addition, during his most 
recent March 2009 VA examination, the examiner indicated that 
the Veteran's alcohol dependence was in full remission.

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Hickson, supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of an identified current 
diagnosis of alcoholism, service connection may not be 
granted for this disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2004, prior to the initial 
adjudication of the claim, the Veteran was provided with the 
notice required by section 5103(a).  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a July 2007 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the Veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for alcoholism, secondary to an acquired 
psychiatric disorder, to include PTSD is denied.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

The evidence of record shows that the Veteran has been 
diagnosed with PTSD based on his reported history of 
stressful incidents during his active military service.  See 
March 2009 VA examination report, undated statement from V.T. 
of the Albany Vet Center, April 2006 statement from Z.M., MD, 
and statements from F.D., PhD dated April 2003 and January 
2004.  However, the evidence currently of record does not 
establish his participation in combat with the enemy or 
corroborate the occurrence of a stressor supporting the 
diagnosis of PTSD.

The Veteran claims that during active duty for training in 
July 1965, he was assigned to the mortuary at the United 
States Naval Hospital in Great Lakes, essentially processing 
bodies of Vietnam casualties and bodies of soldiers who had 
died in the hospital shortly after arriving from Vietnam.  
The Veteran also claims that while stationed at the United 
States Naval Hospital in Naples, Italy in July or August 
1970, he was present when the dead bodies of a United States 
serviceman, his wife and his infant daughter who were all 
killed in an automobile accident were brought into the 
hospital.  The Veteran claims further that he actually helped 
collect parts of the infant daughter's body from the scene of 
the accident.  See statements from Veteran dated April 2004, 
December 2004, October 2005, August 2007, December 2007, May 
2003 PTSD Questionnaire, December 2004 notice of 
disagreement, April 2005 VA Form 9, and July 2006 video 
conference hearing transcript.  The Veteran has also 
submitted an October 2007 statement from J.C. who claims that 
while he and the Veteran served together as hospital corpsmen 
at the United States Naval Hospital in Naples, Italy in 1970, 
the Veteran "spoke of burdens he carried with him from his 
previous naval hospital work-experiences he couldn't seem to 
get free from."  Specifically, J.C. claims that the Veteran 
told him that he would "open the body bags of men killed in 
Vietnam, strip them, clean them, and prepare them for 
shipment home."  He also claims the Veteran told him that 
several incidents of death involving servicemen and families 
in Naples jolted him.

According to the Veteran, these incidents, as well as several 
other things he witnessed during his duties at the Naval 
hospital in Great Lakes and the Naval hospital in Naples, 
caused him a great deal of stress and led to the later 
development of his currently diagnosed PTSD.  The Veteran's 
claimed stressors noted above are potentially verifiable, but 
the RO has not undertaken any development to do so.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Verify the Veteran's reported in-
service PTSD stressors.  If additional 
evidence is needed for stressor 
verification, the Veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.

2.  Readjudicate the Veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


